EXHIBIT 10.19

 

SITEL CORPORATION

 

SUMMARY OF JAMES F. LYNCH COMPENSATION ARRANGEMENTS
AS OF JANUARY 1, 2005

 

Mr. Lynch serves as Chief Executive Officer and President of the company.  He
does not have a written employment agreement.  The Compensation Committee and
other independent directors determine Mr. Lynch’s base salary, bonus
opportunity, other incentives if any, and equity compensation from time to time.

 

Base Salary:  Mr. Lynch’s annual base salary since July 1, 2004 is $600,000.

 

Bonus Opportunity:  For 2005, Mr. Lynch is eligible to receive a bonus of up to
90% of his base salary pursuant to the company’s 2005 Management Incentive Plan
(the 2005 MIP).  Mr. Lynch’s bonus opportunity is based exclusively on the
company achieving the 2005 EPS targets set by the Compensation Committee.  Mr.
Lynch would receive no bonus under the plan unless at least the low EPS target
is achieved.  At the low EPS target, subject to the other general conditions of
the plan, he would receive a bonus of 22.5% of his base salary.  For each
additional specified increment in EPS achieved, his bonus would be increased by
7.5 percentage points, up to the maximum bonus opportunity of 90% of his base
salary.  This description of the bonus award is subject to the general
conditions of the 2005 MIP, which includes for example provisions that
participants must remain employed at the time the incentive is to be paid and
that the calculated incentive may be reduced based upon a participant’s
performance below expectations regarding their individual financial and/or
non-financial performance objectives.

 

Equity Compensation:  Mr. Lynch has options to purchase 500,000 shares of the
company’s common stock, pursuant to the 1999 Stock Incentive Plan, as amended
(the Incentive Plan).  The Compensation Committee granted these options as to
100,000 shares in 2001 when Mr. Lynch rejoined the company as CEO and as to
400,000 shares in 2002.  The options were granted at the fair market value of
the company’s common stock on the date of grant and have a ten-year term.  The
options for 100,000 shares have an exercise price of $2.51 per share and become
exercisable in five annual installments on each of April 3, 2002, 2003, 2004,
2005 and 2006.  The options for 400,000 shares have an exercise price of $2.765
per share.  Thirty percent (30%) of these options become exercisable in five
annual installments on each of March 14, 2003, 2004, 2005, 2006 and 2007.  The
remaining seventy percent (70%) of these options become exercisable on March 14,
2009, but are subject to earlier exercise if certain performance goals (an EPS
target and a closing stock price target) are met prior to that date.  The
performance-accelerated options are non-forfeitable once they become
exercisable, which means Mr. Lynch keeps the options after that even if his
employment terminates before he exercises the options.  All of the options
become exercisable in full upon a change in control of the company if the
closing stock price on the effective date of the change in control is at least

 

--------------------------------------------------------------------------------


 

$12 per share.  All of the options are subject to earlier exercise or
termination and the other terms and provisions of the applicable option
agreement and the Incentive Plan.

 

Other:  Mr. Lynch is eligible to participate in the company’s benefit plans that
are offered U.S. exempt employees (within the meaning of the Fair Labor
Standards Act) generally. The company pays the premiums under a split-dollar
life insurance policy on Mr. Lynch (approximately $70,909 per year).  The
company also pays for certain personal benefits (such as country club dues),
which in the aggregate have been less than 10% of Mr. Lynch’s salary in each of
the past three calendar years.

 

2

--------------------------------------------------------------------------------

 